Citation Nr: 0844478	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-21 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1970 and died in May 1997.

The appellant, who is the veteran's widow, appealed a January 
2004 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.

In a December 2008 written statement, the appellant's service 
representative noted that, in February 1997, the veteran 
filed a claim for an increased rating.  The representative 
raised a claim of whether there was clear and unmistakable 
error (CUE) in the RO's July 29, 1998 letter to the appellant 
that determined that, at the time of his death, the veteran 
had no filed claim for VA benefits pending.  The 
representative also raised a claim of whether there was CUE 
in a November 1970 RO rating decision that failed to rate a 
tender scar.  These matters are referred to the RO for 
appropriate development and adjudication.

In a December 1999 decision by the Board of Veterans' Appeals 
service connection for the cause of the veteran's death was 
denied.  The appellant did not appeal, and that decision is 
final, and may not be reopened without new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104 (West 2002).  The 
current appeal comes before the Board from the RO rating 
decision of January 2004 that reopened and then denied the 
claim for service connection for the cause of the veteran's 
death on the merits.

However, before the Board may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Furthermore, if the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  As such, the issue as 
recharacterized on the title page most accurately reflects 
the current status of the appellant's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of his death the veteran was service-connected 
for a moderately severe gunshot wound to Muscle Group XIV of 
the left anterior thigh, evaluated as 30 percent disabling;  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals held that under 38 U.S.C.A. § 5103 
(West 2002), VA must provide the appellant with a notice that 
states the conditions, if any, for which a veteran was 
service-connected at the time of his death; an explanation of 
the evidence and information required to substantiate a 
dependency and indemnity claim based on a previously service- 
connected condition; and an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity claim based on a condition not yet service- 
connected.  As the notice provided the appellant in November 
2003 does not fully comply with the decision in Hupp, further 
development is required.

Also, included in the new evidence submitted by the appellant 
with her September 2003 request to reopen her claim is a July 
1, 1997 letter from R.W. to Dr. Lance Pagliaro, requesting 
that the physician provide a letter indicating that the 
veteran's death was related to exposure to Agent Orange.  It 
is unclear if the doctor responded to the request.  In his 
December 2008 written statement, the service representative 
requested that VA ask the appellant if a response was 
received from Dr. Pagliaro.  

Finally, as noted by the representative in December 2008, the 
April 2004 statement of the case does not provide the 
appellant with the regulations regarding new and material 
evidence found at 38 C.F.R. § 3.156 (2008).  This needs to be 
done.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the appellant, and 
her representative, with notice that 
complies with the provisions of 38 
U.S.C.A. § 5103.  In this respect the 
appellant must provided notice that states 
the disorder for which the veteran was 
service-connected at the time of his 
death; an explanation of the evidence and 
information required to substantiate a 
dependency and indemnity claim based on a 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
dependency and indemnity claim based on a 
condition not yet service-connected.  A 
reasonable opportunity to respond should 
be provided.

2.  The appellant should be specifically 
asked to submit any information in her 
possession regarding any response from Dr. 
Lance Pagliaro to R.W.'s July 1, 1997 
letter.  

3.  The RO/AMC should provide the 
appellant and her representative with a 
supplemental statement of the case (SSOC) 
that includes the appropriate law and 
regulations regarding new and material 
evidence needed to reopen a previously 
denied claim for service connection for 
the cause of the veteran's death.  An 
appropriate period for response should be 
provided.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




